EXHIBIT 99.1 Echo Therapeutics Announces Third Quarter 2011 Financial Results Company Continues Steady Progress Toward its Clinical and Operational Objectives PHILADELPHIA, Nov. 8, 2011 /PRNewswire/ Echo Therapeutics, Inc. (Nasdaq: ECTE), a company developing the Symphony® tCGM System as a non-invasive, wireless, transdermal continuous glucose monitoring (tCGM) system and the Prelude® SkinPrep System for transdermal drug delivery, announced results for the third quarter and nine months ended September 30, 2011.Echo’s Quarterly Report on Form 10-Q is available through Echo’s website at www.echotx.com. Recent Corporate Highlights: · Echo added key executives to its management team as part of the company’s plan to accelerate development of the Symphony tCGM System and other new products.In August 2011, Marshall (“Mac”) Deweese joined Echo as Senior Vice President of Operations and in October 2011, Samir Farah joined the company as Vice President of Product Development. · Echo received registered trademarks for SYMPHONY and PRELUDE, as used with Echo’s tCGM system and mechanical skin ablator, respectively.Echo also received two issued patents covering its Symphony tCGM System. These new patents join eleven U.S. patents and twenty-eight foreign patents already held by Echo. · Echo initiated a clinical trial of the Symphony tCGM System in September 2011.The Company announced positive data from this trial indicating that Symphony successfully monitors patient glucose levels and continues to demonstrate improvements in clinical performance. “As anticipated, much of the third quarter has been focused on the aggressive product development and testing of the Symphony system as exemplified by the favorable clinical trial results and the addition of experienced senior management in operations and product development.Additionally, the receipt of new patents and registered trademarks for Symphony and Prelude are key components of our intellectual property portfolio,” commented Patrick T. Mooney, M.D., Chairman and Chief Executive Officer of Echo Therapeutics. “We continue to remain focused on bringing the Symphony System closer to commercialization as we head toward major catalysts this quarter and early next year.” Financial Results for the Nine Months Ended September 30, 2011 For the nine months ended September 30, 2011, Echo reported approximately $344,000 in total revenues compared to $325,000 in total revenues in the first nine months of 2010. Operating expenses increased by 32% to $6.0 million, compared to $4.5 million during the first nine months of 2010. This increase included a 22% increase in research and development expense and a 41% increase in selling, general and administrative expense. The net loss for the first nine months of 2011 was approximately $7.9 million, or ($0.30) per common share, compared to a net loss of $3.0 million, or ($0.11) per common share, for the same period in the prior year. The Company completed the quarter with cash of approximately $2.3 million. -1- About Echo Therapeutics Echo Therapeutics is developing the Symphony tCGM System as a non-invasive, wireless, transdermal continuous glucose monitoring system for patients with diabetes and for use in hospital critical care units.Echo is also developing its needle-free Prelude SkinPrep System as a platform technology for enhanced skin permeation for delivery of topical pharmaceuticals. Cautionary Statement Regarding Forward Looking Statements The statements in this press release that are not historical facts may constitute forward-looking statements that are based on current expectations and are subject to risks and uncertainties that could cause actual future results to differ materially from those expressed or implied by such statements. Those risks and uncertainties include, but are not limited to, risks related to regulatory approvals and the success of Echo's and its partners’ ongoing studies, including the safety and efficacy of Echo's Symphony tCGM and Prelude SkinPrep Systems, the failure of future development and preliminary marketing efforts related to Echo's Symphony tCGM and Prelude SkinPrep Systems, Echo’s ability to secure additional commercial partnering arrangements, risks and uncertainties relating to Echo's and its partners’ ability to develop, market and sell diagnostic and transdermal drug delivery products based on its skin permeation platform technologies, including the Symphony tCGM and Prelude SkinPrep Systems, the availability of substantial additional equity or debt capital to support its research, development and product commercialization activities, and the success of its research, development, regulatory approval, marketing and distribution plans and strategies, including those plans and strategies related to its Symphony tCGM and Prelude SkinPrep Systems. These and other risks and uncertainties are identified and described in more detail in Echo's filings with the Securities and Exchange Commission, including, without limitation, its Annual Report on Form 10-K for the year ended
